         Case 1:21-cv-01112-TSC Document 26 Filed 06/02/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                                   )
BRYLEE MCCUTCHEN, et al.,                          )
                                                   )
                                                   )
                                    Plaintiffs,    )
                                                   )
              v.                                   )      No. 1:21-cv-01112-TSC
                                                   )
XAVIER BECERRA, Secretary                          )
of Health and Human Services, et al.,              )
                                                   )
                                    Defendants.    )
                                                   )


                             NOTICE OF NON-OPPOSITION

       By and through their undersigned counsel, Defendants hereby notify the Court that they

do not oppose the State of Tennessee’s Motion to Intervene as Defendant. See ECF No. 19.




                                                  1
  Case 1:21-cv-01112-TSC Document 26 Filed 06/02/21 Page 2 of 2




Dated: June 2, 2021             Respectfully submitted,

                                BRYAN M. BOYNTON
                                Acting Assistant Attorney General

                                MICHELLE R. BENNETT
                                Assistant Branch Director
                                Civil Division

                                _/s/ Peter M. Bryce    _____________
                                PETER M. BRYCE
                                Illinois Bar No. 6244216
                                Senior Trial Counsel
                                United States Department of Justice
                                Civil Division, Federal Programs Branch
                                1100 L Street, NW, Room 11106
                                Washington, D.C. 20005
                                Tel: (202) 616-8335
                                Fax: (202) 616-8470
                                E-mail: peter.bryce@usdoj.gov

                                Attorney for Defendants




                                   2
